Case: 13-50450      Document: 00512556788         Page: 1    Date Filed: 03/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-50450                                FILED
                                  Summary Calendar                        March 11, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARMANDO GALVAN-RAMOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1373-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Armando Galvan-Ramos pleaded guilty to illegal reentry and was
sentenced at the floor of the applicable guidelines range to 30 months in prison
and three years of supervised release. On appeal, he argues that we should
not apply a presumption of reasonableness to his within-guidelines sentence
because the illegal reentry Guideline is not based on empirical data.                            He
acknowledges that this argument is foreclosed by our opinions in United States


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50450      Document: 00512556788       Page: 2   Date Filed: 03/11/2014


                                     No. 13-50450

v. Mondragon-Santiago, 564 F.3d 357, 367 (5th Cir. 2009), and United States
v. Duarte, 569 F.3d 528, 529–31 (5th Cir. 2009), but he wishes to preserve the
issue for possible further review.
      Galvan-Ramos argues that his sentence is substantively unreasonable
because it is greater than necessary to fulfill the statutory sentencing goals.
He contends that because his offense level was increased by 12 levels for a
relatively small-time drug trafficking offense, his sentence is at odds with the
goal of proportionality, because more serious offense conduct could have also
resulted in a 12-level increase. He also argues that the district court clearly
erred in balancing the sentencing factors as evidenced by its erroneous
observation that he had “quite a few” unscored prior offenses and its comment
that a slightly longer sentence on the drug trafficking conviction would have
resulted in a 16-level increase rather than a 12-level increase to his offense
level. Finally, he contends that his sentence is unreasonable because this is
his first illegal reentry offense.
      We review the “substantive reasonableness of the sentence imposed
under an abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51
(2007). Although the district court initially noted that “quite a few” charges
were not counted, defense counsel clarified that only one prior charge was not
counted and that even if it had been counted, it would not have changed the
criminal history computation. The court listened to Galvan-Ramos’s
arguments in support of a sentence below the guidelines range but was
unpersuaded. In essence, Galvan-Ramos is asking this court to reweigh the 18
U.S.C. § 3553(a) sentencing factors, which we decline to do. See United States
v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). The judgment of the
district court is AFFIRMED.




                                          2